DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-3, 5-6, and 11, are presented for examination. Applicant filed a response to a non-final Office action on 05/11/2022 amending claims 1-3, 5-6, and 11; and canceling claims 4, 7-10, and 12. In light of Applicant’s amendments  and cancellations of claims, Examiner has withdrawn the previous objections and § 101 rejection. Examiner has, however, established new objections for claims 1 and 11; new § 112 rejection for claims 2 and 3; and new § 101 rejection for claims 1-3, 5-6, and 11. Further, Examiner has maintained the previous prior art rejection of claims 1-3, 5-6, and 11. Since the new objections and rejections were necessitated by Applicant’s amendment of the claims, and Examiner has maintained the previous prior art rejection, the instant rejection of claims  1-3, 5-6, and 11, is FINAL rejection of the claims. 

Response to Applicant’s Remarks/Arguments



§ 101 Rejection: Applicant argues in page 7 of Remarks/Arguments: 
Under Revised Step 2A - Prong Two, the claim elements provide an integration into a practical application that imposes a meaningful limitation on the judicial exception. For example, amended Claim 1 recites "a money handling apparatus configured to provide an inventory quantity of money stored therein, and recognize and count deposited money to perform a money depositing transaction..." and "a camera connected to the money handling apparatus configured to optically read transaction identification information set for the transaction that has been reserved."

Examiner respectfully disagrees. There is nothing in the claims that render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations). These additional elements – money handling apparatus and camera – are recited at a high level of generality (e.g., as a generic device performing a generic device functions) such that they amount to no more than mere instructions to apply the exception using generic components.   

Prior Art Rejection: Applicant is stating in page 9 of Remarks/Arguments: 
Applicant respectfully submits that, during the Examiner Interview of April 19, 2022, an agreement was reached between Applicant's representative and Examiner Kanervo that the cited references, either individually or in combination, fail to disclose or suggest at least the aforementioned features recited in amended independent claims 1 and 11.

Examiner is not sure what these “aforementioned features” are because Applicant has not elaborated by listing the features in question. 
Examiner’s interview summary of April 19, 2022, states: 
Applicant's representative Patent Agent Brian Fisher explained the gist of the invention (keeping a track of types of physical money and soliciting needed types of physical money from the customers in exchange for a benefit).

There is nothing in this interview summary about an agreement for the newly amended claims distinguishing over the cited references. It is this Examiner’s custom to enter a copy in the interview summary of a proposed amendment that has been agreed on to overcome cited prior art references. Since there is no such entry in the interview summary and because interview summary specifically states that only the gist of the invention was discussed, it seems unlikely that such agreement was reached. Further, because it is apparent to Examiner that the previously cited references disclose all the features of instant claims, Examiner will maintain the previous prior art rejection.    

Claim Objections

Claim 1 is objected to because of the following informality: there should be “:” after “a server, the server being connected to the network, the server being configured to” and “;” after each listed element as follows:
a server, the server being connected to the network, the server being configured to: 
receive a transaction content from a store terminal . . . that satisfies the transaction content; 
release a message via the network to be accessible to customers, the message including the transaction content; 
manage a reservation for the transaction that has been reserved via the network;
receive, from the money handling apparatus . . . transaction identification information of the reserved transaction; and 
determine from the information on the deposited money . . . the reserved transaction to a mobile terminal of the customer; 

Claim 1 is objected to because of the following informality: there should be a definite article before “transaction identification information” as in “a camera connected to the money handling apparatus configured to optically read the transaction identification information set for the transaction that has been reserved” because “transaction identification information” has appeared earlier in the claim 1.

Claim 11 is objected to because of the following informality: there should be a definite article before “transaction identification information” as in “optically reading, by the camera, the transaction identification information set for the transaction that has been reserved” because “transaction identification information” has appeared earlier in the claim 11. 

Claim Rejections - 35 USC § 112










The following is a quotation of 35 U.S.C. § 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 3 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 2 recites a limitation “the management server.” There is an insufficient antecedent basis for this limitation in the claim 2. Therefore, claim 2 is rejected under § 112(b) as indefinite. Claim 3 is rejected under § 112(b) as indefinite based on its dependency on claim 2.

Claim Rejections - 35 USC § 101










35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-6, and 11, are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  












The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-3 and 5-6 is a system, which is one of the statutory categories of invention. Further, the claimed invention of claim 11 is a series of steps, which is method (i.e., a process) and, also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-12 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-3, 5-6, and 11, however, recite an abstract idea of managing a transaction in which depositing of money or money change is to be performed. The creation of managing a transaction in which depositing of money or money change is to be performed, as recited in the independent claims 1 and 11 belongs to certain methods of organizing human activity (i.e., commercial or legal interactions) that are found by the courts to be abstract ideas. The limitations in independent claims 1 and 11, which set forth or describe the recited abstract idea, are the following steps: “providing an inventory quantity of money stored therein, and recognize and count deposited money to perform a money depositing transaction” (claims 1 and 11), “managing a reservation for the transaction that has been reserved” (claims 1 and 11), “determining from the information on the deposited money whether or not the denomination and quantity of the deposited money satisfy the transaction content 2Application No. 16/961,260Reply to Office Action of February 14, 2022of the reserved transaction, and in response to determining that the denomination and quantity of the deposited money satisfy the transaction content of the reserved transaction, transmit the benefit in the transaction content of the reserved transaction to the customer” (claims 1 and 11), and “optically reading transaction identification information set for the transaction that has been reserved” (claim 1).
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1 and 11 recite additional limitations: “a money handling apparatus” (claim 1), “a server” (claim 1), “a camera connected to the money handling apparatus” (claim 1), “a transaction management system including a camera, a money handling apparatus connected to a network, and a server” (claim 11), “a store terminal” (claims 1 and 11), “a network” (claims 1 and 11), and “a mobile terminal” (claims 1 and 11). These additional elements are recited at a high level of generality (e.g., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, the following limitation recites insignificant extra solution activity (for example, data gathering): “receiving a transaction content from a store terminal, the transaction content designating a denomination and quantity of money to be deposited in the money handling apparatus and a benefit to be given to a customer who has performed a depositing process that satisfies the transaction content” (claims 1 and 11), “releasing a message to be accessible to customers, the message including the transaction content” (claims 1 and 11), “receiving information on the deposited money indicating the denomination and quantity of the money deposited by the customer and transaction identification information of the reserved transaction” (claims 1 and 11). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 1 and 11 here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1 and 11 are non-statutory under 35 USC § 101 in view of step 2A of the test. 	
















Step 2B of the Test: The additional elements of independent claims 1 and 11 (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0022] [] The transaction management system 1 includes a management server 10, a store terminal 100, a deposit receiving apparatus 200, a settlement apparatus 300, and a mobile terminal 400. The management server 10 is communicably connected to each of the store terminal 100, the deposit receiving apparatus 200, the settlement apparatus 300, and the mobile terminal 400 via the internet 2. 

[0023] The management server 10 and the store terminal 100 consist of computers. The deposit receiving apparatus 200 is a money handling apparatus that receives depositing of money, recognizes and counts the deposited money, and stores the deposited money therein. A reservation information reader 270 is connected to the deposit receiving apparatus 200. The reservation information reader 270 reads an optical code, such as a one-dimensional code (barcode) or a two-dimensional code (QR code (registered trademark)), which has been generated by encoding information. The reservation information reader 270 decodes the information from the optical code. The settlement apparatus 300 is a money handling apparatus. When transaction, in which customers purchase a commodity/service of a store 3, the settlement apparatus 300 executes a depositing process for money received from a customer who pays for the commodity/service. The settlement apparatus 300 may also execute a dispensing process for dispensing money as change whose amount is calculated by subtracting the price/charge of the commodity/service from the amount of the deposited money. A coupon information reader 370, which reads an optical code such as a barcode or a QR code and decodes information from the optical code, is connected to the settlement apparatus 300. The mobile terminal 400 is a portable communication terminal accessible to the internet 2, such as a cellular phone or a tablet. 

[0024] The store terminal 100, the deposit receiving apparatus 200, and the settlement apparatus 300 are installed in the store 3. Meanwhile, the management server 10 may be installed in any place and the mobile terminal 400 may be used in any place as long as they are accessible to the internet 2.

This is a description of general-purpose computer system. Further, the “receiving” and “releasing” elements amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional “receiving” and “releasing” elements were considered insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional “transmitting” element of independent claims 1 and 11 receives or transmits data over a network in a merely generic manner. The courts have recognized “receiving” and “releasing” data functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 1 and 11 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1 and 11 are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-3 and 4-5 depend on independent claim 1. The elements in dependent claims 2-3 and 4-5, which set forth or describe the abstract idea, are: “the management server is further configured to determine completion of the transaction by comparing the transaction content associated with the transaction identification information and the information on the deposited money” (claim 2 – further narrowing the abstract idea), “the money handling apparatus is further configured to transmit the transaction identification information to the server via the network, receive the transaction content associated with the transaction identification information from the server via the network, and transmit a determination result to the server via the network” (claim 3 – reciting insignificant extra solution activity), “the mobile terminal is configured to store the transaction identification information, wherein the transaction identification information stored in the mobile terminal is inputted into the money handling apparatus through the camera” (claim 5 – reciting insignificant extra solution activity), and “the mobile terminal is configured to encode the transaction identification information into an optical code, and
Conclusion of Dependent Claims Analysis: Dependent claims 2-3 and 5-6 do not correct the deficiencies of independent claim 1 and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-3, 5-6, and 11, are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Rejections - 35 USC § 102


















The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under § 151, or in an application for patent published or deemed published under § 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 5, and 11, are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Stock (2017/0148002 A1).

As to claims 1 and 11, Stock shows a money handling apparatus configured to provide an inventory quantity of money stored therein, and recognize and count deposited money to perform a money depositing transaction, the money handling apparatus being connected to a network (Stock: pages 1-2, ¶ 17; and page 4, ¶¶ 31-33); a server, the server being connected to the network, the server being configured to: receive a transaction content from a store terminal via the network, the transaction content designating a denomination and quantity of money to be deposited in the money handling apparatus and a benefit to be given to a customer who has performed a depositing process that satisfies the transaction content (Stock: pages 1-2, ¶ 17; and page 9, ¶ 57); release a message via the network to be accessible to customers, the message including the transaction content (Stock: page 9, ¶ 57); manage a reservation for the transaction that has been reserved via the network (Stock: page 9, ¶ 57); receive, from the money handling apparatus via the network, information on the deposited money indicating the denomination and quantity of the money deposited by the customer into the money handling apparatus and transaction identification information of the reserved transaction (Stock: page 9, ¶¶ 57-58); and determine from the information on the deposited money whether or not the denomination and quantity of the deposited money satisfy the transaction content 2Application No. 16/961,260 Reply to Office Action of February 14, 2022 of the reserved transaction, and in response to determining that the denomination and quantity of the deposited money satisfy the transaction content of the reserved transaction, transmit, via the network, the benefit in the transaction content of the reserved transaction to a mobile terminal of the customer (Stock: page 9, ¶¶ 58-59): and a camera connected to the money handling apparatus configured to optically read transaction identification information set for the transaction that has been reserved (Stock: page 9, ¶ 57).  

As to claim 2, Stock shows all the elements of claim 1. Stock also shows that the management server is further configured to determine completion of the transaction by comparing the transaction content associated with the transaction identification information and the information on the deposited money (Stock: page 9, ¶ 58 ).  

As to claim 3, Stock shows all the elements of claim 2. Stock also shows that the money handling apparatus is further configured to transmit the transaction identification information to the server via the network, receive the transaction content associated with the transaction identification information from the server via the network, and transmit a determination result to the server via the network (Stock: pages 4-5, ¶ 33; page 9, ¶¶ 57-58).  

As to claim 4, Stock shows all the elements of claim 2. Stock also shows that the determination unit is connected to the communication unit via the network, and the communication unit transmits the transaction identification information and the depositing information to the determination unit via the network (Stock: pages 4-5, ¶ 33; page 6, ¶ 41; pages 7-8, ¶ 49; and pages 9-10, ¶ 59). 
 
As to claim 5, Stock shows all the elements of claim 1. Stock also shows that the mobile terminal is configured to store the transaction identification information, wherein the transaction identification information stored in the mobile terminal is inputted into the money handling apparatus through the camera (Stock: page 9, ¶ 57). 

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Stock in view of Pearlman (2003/0233276 A1).

As to claim 6, Stock shows all the elements of claims 5. Stock does not show that the mobile terminal is configured to encode the transaction identification information into an optical code, and to display the optical code, and the camera is configured to optically read the optical code. Pearlman shows that the mobile terminal is configured to encode the transaction identification information into an optical code, and to display the optical code, and the camera is configured to optically read the optical code (Pearlman: page 1, ¶ 9; page 3, ¶ 34; and page 5, ¶ 66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stock by the mobile terminal being configured to encode the transaction identification information into an optical code, and to display the optical code, and the camera is configured to optically read the optical code of Pearlman in order to create new offerings for the users (Pearlman: page 1, ¶ 4).

Conclusion






















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kendall et al. An Emerging Platform: From Money Transfer System to Mobile Money Ecosystem. Legal Studies Research Paper Series No. 2011-14. School of Law, University of California, Irvine.























Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
























Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691